ACCEPTED
                                                                                            06-15-00049-CR
                                                                                 SIXTH COURT OF APPEALS
                                                                                       TEXARKANA, TEXAS
                                                                                        6/3/2015 3:33:51 PM
                                                                                           DEBBIE AUTREY
                                                                                                     CLERK

                                 NO. 06-15-00049-CR

                   IN THE COURT OF APPEALS, 6th DISTRICT                    FILED IN
                                                                     6th COURT OF APPEALS
                               TEXARKANA, TEXAS                        TEXARKANA, TEXAS
                       --------------------------------------------- 6/3/2015 3:33:51 PM
                              KELLY RAY TADLOCK,                         DEBBIE AUTREY
                                                         Appellant,          Clerk


                                            VS.

                               THE STATE OF TEXAS,
                                                          Appellee,
                        ---------------------------------------------
                             Appealed from No. 1424225
                    the 8th District Court Hopkins County, Texas
                        ---------------------------------------------
 MOTION FOR EXTENSION OF TIME TO FILE APPELLANT’S BRIEF
                        ---------------------------------------------
TO THE HONORABLE JUSTICES OF THE SIXTH COURT OF APPEALS:


      COMES NOW, KELLY RAY TADLOCK, DEFENDANT, through his

attorney and files this Motion for Extension of time to file his Appellate Brief and

would show in support thereof:

1. Appellant was convicted of the offense of Indecency with a Child, in a trial to

the court and sentenced to 20 years TDCJ

2. The reporter’s record was file timely making the Appellant’s Brief due on 4

June 2015

3. This is Appellant’s first request for a extension of time to file.

4. The State has no opposition to the granting of this Motion
5. Counsel is appointed trial counsel in the re-trial of The State of Texas v. Roy

Dean Duffey, reversed by this Honorable Court; set for 8 June 2015. As a result of

preparation for that trial the undersigned has not been able to dedicate the time to

fully researching the legal issues in the instant case and requests an extension of 60

days;

        Wherefore, Defendant prays this court grant him a 60 day Extension of Time

to file his initial brief and for such other relief to which he may be entitled.

                                  Respectfully submitted,

                                  ___/s/_Frank R. Hughes_
                                  FRANK R. HUGHES
                                  Attorney at Law
                                  P. O. Box 8145
                                  Greenville, Texas 75404
                                  (903)456-2703
                                  State Bar No.: 10236500
                                  ATTORNEY FOR DEFENDANT

                           CERTIFICATE OF SERVICE

     I hereby certify that on June 3, 2015, a true and correct copy of the foregoing
document was delivered to counsel of record, set out below.
                                                                                    2
                                          /s/Frank R. Hughes
                                          FRANK R. HUGHES


Will Ramsay,
District Attorney 8th Judicial District
110 Main St.
Sulphur Springs, TX 75482
Email:




                                                               3